JULIE A. GOLDBERG, ESQ.
California Bar No. 235565
GOLDBERG & ASSOCIATES
5586 Broadway Ave
Third Floor
Bronx, NY 10463
Telephone: (718) 432-1022
Facsimile: (718) 432-1044
Email: uscis@goldbergimmigration.com
Attorney for Plaintiffs


                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


FLORINE GOLDBERG AND THE ESTATE                  Case No.: 19-cv-02398-HSG
OF STEPHEN GOLDBERG,
BENEFICIARIES OF THE GOLDBERG
FAMILY TRUST,
                                                 ORDER TO EXTEND TIME TO FILE
             Plaintiffs,                         PLAINTIFF’S RESPONSE TO ORDER
vs.                                              TO SHOW CAUSE


WELLS FARGO HOME MORTGAGE, INC.
AND QUALITY LOAN SERVICE
CORPORATION,
             Defendants.



      The Court has considered the Motion to Extend Time to File Plaintiffs’ Response to

Order to Show Cause. Finding that good cause exists, the Motion is GRANTED.

      IT IS SO ORDERED.

      DATED: __________________
                5/10/2019                        ____________________________________
                                                 Haywood S. Gilliam, Jr.
                                                 United States District Judge
